DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing(s) filed on 10/9/2018 are accepted.

Response to Amendment
Claims 1, 3-7, 9-16, 18 and 20-21 are pending in this application.
Claim rejections 35 U.S.C. 101 on claims 1-7, 10-18 and 20 are withdrawn.
Claims 1, 3-7, 9-16, 18 and 20-21 are allowed in this Office Action (Renumber as 1-17).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of records, e.g. Jain et al. (US 2016/0124665) discloses that a data management system may manage the extraction and storage of virtual machine 
The prior art of records, e.g. Lee (US 10,303,555) discloses that data blocks or files that have a history of change are tagged for automatic transfer to backup on the assumption that they have changed since the last backup.  Other data blocks and files are first tested for change, for example by comparing digital fingerprints of the current data versus the previously backed up data, before transferring to backup (abstract).
However, the prior arts of made record fail to teach that detecting that, the first chunk size of the first chunk is not greater than a threshold chunk size; identifying a first, type of fingerprinting in response to detecting that the first, chunk size of the first chunk is not greater than the threshold chunk size, the first type of fingerprinting corresponding with a first cryptographic hashing algorithm; and detecting that the second chunk size of the second chunk is greater than the threshold chunk size (for claims 1 and 11).
As per claim 18, the prior arts of made record fail to teach that generating a third set of fingerprints for the third set of chunks using a third type of fingerprinting, the third 
As per claim 21, the prior arts of made record fail to teach that determining a set of updated data chunks for the second set of chunks using the first set of fingerprints and the second set of fingerprints, the determining the set of updated data chunks including comparing the first set of fingerprints with the second set of fingerprints and detecting a signature mismatch between a first fingerprint of the first set of fingerprints and a second fingerprint of the second set of fingerprints.
Claims 3-7, 9-10, 12-16 and 20 depend from claims 1, 11 and 18 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

August 6, 2021